

 SJ 8 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the National Labor Relations Board relating to representation case procedures.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. J. RES. 8IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  National Labor Relations Board relating to representation case
 procedures.That Congress disapproves the rule submitted by the National Labor Relations Board relating to representation case procedures (published at 79 Fed. Reg. 74308 (December 15, 2014)), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate